Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The reply filed on June 18, 2021 is not fully responsive to the prior Office Action mailed April 21, 2021 because of the following omission(s) or matter(s):  Applicants have elected Group I and structure 6a without traverse.  However, the elected species in NOT a single disclosed compound, as required on page 3 of the previous Office action. The variable X in the structure recited in the instant response is NOT defined. The specification recites on page 37 that X includes any and all unknown reactive groups, a protected reactive groups or cargo molecules. Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTH or SIXTY(60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
August 16, 2021